Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 31, 2013

                                            No. 04-13-00443-CV

                                IN RE ALFARO OIL & GAS, LLC,
                       Pinnacle Financial Partners Corporation, and Brian Alfaro

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

         On July 12, 2013, Relators Alfaro Oil & Gas, LLC, Pinnacle Partners Financial
Corporation and Brian Alfaro filed a petition for writ of mandamus. On July 22, 2013, Relators
filed a motion for stay of the sanctions order pending a ruling on the mandamus petition. The
court has considered the petition for writ of mandamus and is of the opinion that Relators are not
entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion to
stay the sanctions order are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue
at a later date.

           It is so ORDERED on July 31, 2013.

                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2013.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court

1
 This proceeding arises out of Cause No. DC-12-315, styled Leland Rogness v. Alfaro Oil & Gas, LLC, Pinnacle
Partners Financial Corporation, and Brian Alfaro, Individually, pending in the 229th Judicial District Court, Duval
County, Texas, the Honorable Ana Lisa Garza presiding.